NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TITUS D. MILBURN, SR.,
Claim,ant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nclent-Appellee.
2011_7043 `
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 09-2608, Chief Judge Bruce
E. Kaso1d.
ON MOTION
ORI)ER
Upon consideration of the Secretary’s motion for a 7-
day extension of time, until August 12, 2011, to file his
brief,
IT IS ORDERED THATZ
The motion is granted No further extensions should
be anticipated

MILBURN V. DVA
FoR THE CoURT
 0 5  /s/ Jan Horbaly
Date J an HorbaIy
cc: Eva I. Guerra, Esq.
Vincent D Phil1ips, Esq
. . is
521 we 05 2011
"FOR
3
25
mc
§§
max
eng
rs
Q'nQ
§§
2
U|T
.IAN HORBAi.Y
CLERI(
§